COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                            FORT WORTH

                               NO. 2-10-262-CR


ROBERT RAYMOND GERARD                                              APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE

                                   ------------

      FROM COUNTY CRIMINAL COURT NO. 1 OF TARRANT COUNTY

                                   ------------

                       MEMORANDUM OPINION1
                                   ------------

      Appellant Robert Raymond Gerard timely filed a motion for new trial and a

notice of appeal from the trial court’s May 3, 2010 “Probation Order.” The trial

court subsequently timely granted Gerard’s motion for new trial. See Tex. R.

App. P. 21.8(a). The granting of a motion for new trial restores the case to its

position before the former trial. Tex. R. App. P. 21.9(b). Therefore, the appeal

has become moot, and on our own motion, we dismiss the appeal as moot. Tex.

R. App. P. 43.2(f).

      1
       See Tex. R. App. P. 47.4.
      Gerard shall pay all costs of this appeal, for which let execution issue.



                                             PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 12, 2010




                                         2